                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


WILLIE JOHN HANNA, II,                             §
                                                   §
                   Plaintiff,                      §                 SA-18-CV-01317-FB
                                                   §
vs.                                                §
                                                   §
BEXAR COUNTY (TX) DISTRICT                         §
ATTORNEY, GUADALUPE COUNTY                         §
(TX) DISTRICT ATTORNEY; AND                        §
GUADALUPE COUNTY ATTORNEY                          §
DAVID WILBORN,                                     §
                                                   §
                   Defendants.                     §



                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Bexar County District Attorney’s Rule 12(b)

Motion to Dismiss Plaintiff’s Revised Complaint [#17] and Guadalupe County Defendants’ Rule

12(b) Motion to Dismiss Plaintiff’s Revised Complaint [#19]. All pretrial matters in this case

have been referred to the undersigned for disposition pursuant to Western District of Texas Local

Rule CV-72 and Appendix C [#11]. The undersigned has authority to enter this recommendation

pursuant to 28 U.S.C. § 636(b)(1)(B). By their motions, Defendants seek dismissal of all of

Plaintiff’s claims on the basis that they are barred by the applicable statute of limitations.

       On May 28, 2019, noting that Plaintiff had failed to file a response to either motion, the

undersigned issued a report and recommendation to the District Court recommending that the

Court grant Defendants’ motions to dismiss and dismiss all of Plaintiff’s claims as untimely filed

[#20]. The undersigned returned the case to the District Court for final disposition. Several


                                                  1
weeks later, Plaintiff contacted the Court inquiring about his case and indicating that he had

never received a copy of the motions or the Court’s report and recommendation. The Court

therefore granted Plaintiff a continuance to file any response to the motions [#24]. After Plaintiff

filed responses to both motions [#25] and to the previous report and recommendation [#26], the

District Court referred this case back to the undersigned for a new report and recommendation in

light of these new filings. After considering Plaintiff’s filings, the undersigned recommends that

Defendants’ motions to dismiss Plaintiff’s claims as time barred be denied.

                             I. Factual Allegations in the Pleadings

       Plaintiff’s Original Complaint sued the State of Texas, the Bexar County District

Attorney, the Guadalupe County District Attorney, and David Wilborn for malicious

prosecution. (Compl. [#1].) Plaintiff alleged that during his campaign for State Senate in

Maryland in 2014, Defendants David Wilborn (Guadalupe County Attorney), the Office of Bexar

County District Attorney, and the Office of the Guadalupe County District Attorney conspired to

indict and maliciously prosecute Plaintiff in an attempt to destroy his political campaign. (Id. at

¶¶ 1–21.) According to Plaintiff, the ensuing indictment was ultimately dismissed on December

12, 2017 after a special prosecutor was appointed to the case and it was discovered that the

indictment was filed outside the applicable statute of limitations. (Id.)

       Plaintiff’s Original Complaint invoked this Court’s diversity jurisdiction as a basis for his

malicious prosecution suit (id. at ¶ 3), which suggested he was asserting a claim under Texas tort

law and not attempting to plead a malicious prosecution claim under federal civil rights law.1



       1
          In 2003, the Fifth Circuit issued an en banc decision holding that no freestanding
constitutional right to be free from malicious prosecution exists and that any pleading asserting a
Section 1983 claim based on malicious prosecution must clearly identify a separate constitutional
violation, such as a Fourth Amendment violation based on a subsequent arrest. Castellano v.
Fragozo, 352 F.3d 939, 945, 953 (5th Cir. 2003).
                                                  2
Although there is complete diversity of citizenship among the parties to this litigation, the

undersigned concluded that Plaintiff’s state-law claim of malicious prosecution was barred by

principles of state sovereign immunity under Texas law (as to the State of Texas and the other

Defendants in their official capacities), and by the doctrine of prosecutorial immunity as to any

Defendant prosecutor sued in his or her individual capacity.

       Plaintiff’s Amended Complaint no longer names the State of Texas as a Defendant and

supplements his factual allegations against the Bexar County District Attorney, the Guadalupe

County District Attorney, and David Wilborn. (Am. Compl. [#6] at 1.) Plaintiff again pleads

diversity jurisdiction and references a malicious prosecution claim under Texas law. (Id. at 1–2.)

However, Plaintiff also pleads new claims of false imprisonment and a due process violation

pursuant to 42 U.S.C. § 1983. (Id. at 6–7.)

       Plaintiff’s more detailed factual allegations in his Amended Complaint state as follows:

Plaintiff and Defendant Wilborn were involved in a 2008 transaction in which Plaintiff

purchased a vehicle from Wilborn.        (Id. at 2–3.)   Six years later, in 2014, Plaintiff was

campaigning for the Maryland State Senate. (Id. at 3.) In May of that year, Plaintiff received a

text message from Wilborn, threatening to destroy Plaintiff’s political campaign if he did not pay

Wilborn $4,500. (Id.) In the text message, Wilborn informed Plaintiff that he was now a

prosecutor (the Guadalupe County Attorney) and touted his credentials as a way of making

Plaintiff’s life “very uncomfortable” if he did not comply. (Id.)

       Plaintiff alleges that the day after he received this text message, Wilborn conspired with

the Office of the Bexar County District Attorney to unlawfully have a case against Plaintiff

transferred from Bexar County to Guadalupe County. (Id. at 3.) It is unclear from Plaintiff’s

allegations the nature of the claims against him, but it appears that the case concerned the vehicle



                                                 3
transaction in 2008 and Wilborn was the alleged victim of the crime committed by Plaintiff.

(Id.) Wilborn allegedly then had his District Attorney of Guadalupe County convene a Grand

Jury and secure an indictment of Plaintiff within the week of the Senate election in Maryland.

(Id.) Plaintiff claims Wilborn widely publicized the indictment in Maryland to both print and

television media, sent them a copy of the indictment, and contacted Plaintiff’s policitcal

opponent, who was ultimately elected to the Senate seat. (Id. at 3–4.)

       Plaintiff claims he was arrested in November 2015 for the indictment and transferred

from Maryland to Texas.        (Id. at 4.)   While Plaintiff was incarcerated, he moved for the

disqualification of the County Attorney and District Attorney’s Office on the basis of a conflict

of interest in the prosecution of his case due to Wilborn being both prosecutor and victim. (Id.)

The motion was granted, and a special prosecutor was appointed to the case on January 21, 2016.

(Id.) According to Plaintiff, the case was ultimately dismissed on December 12, 2017 after a

special prosecutor was appointed to the case and it was discovered that the indictment was filed

outside the applicable statute of limitations. (Id. at 5; Orig. Compl. [#1].) Defendants now move

to dimiss Plaintiffs’ claims in this lawsuit as untimely filed.

                                        II. Legal Standard

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Although a

complaint “does not need detailed factual allegations,” the “allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. The allegations pleaded



                                                  4
must show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678.

          In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court

“accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.”

Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)

(internal quotation omitted).     However, a Court need not credit conclusory allegations or

allegations that merely restate the legal elements of a claim. Chhim v. Univ. of Tex. at Austin,

836 F.3d 467, 469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678). In short, a claim should not be

dismissed unless the court determines that it is beyond doubt that the plaintiff cannot prove a

plausible set of facts that support the claim and would justify relief. See Twombly, 550 U.S. at

570.

          This Court is mindful that in evaluating the merits of Defendants’ motion to dismiss, a

court views Plaintiff’s pro se pleadings under a less stringent standard than those drafted by an

attorney. Alexander v. Ware, 714 F.2d 416, 419 (5th Cir. 1983). As a result, Plaintiff’s filings

are entitled to a liberal construction that includes all reasonable inferences that can be drawn

from these pleadings. See id.

                                           III. Analysis

          Defendants’ motions to dismiss should be denied. Insofar as Plaintiff is suing Defendants

under Texas law for malicious proseuction, this claim is governed by a one-year statute of

limitations. Tex. Civ. Prac. & Rem. Code § 16.002(a). Plaintiff’s claims arising under Section

1983 are governed by a two-year statute of limitations, because federal courts borrow the forum

state’s residual limitations period for personal-injury actions. See Tex. Civ. Prac. & Rem. Code

§16.003(a); Owens v. Okure, 488 U.S. 235, 249–50 (1989). Plaintiff also references a claim



                                                  5
under the Texas Tort Claims Act, though does not include any allegations for such claim. The

statute of limitations for a claim under the Texas Tort Claims Act is also two years. Tex. Civ.

Prac. & Rem. Code § 16.003(a).

       Statute of limitations is an affirmative defense on which Defendants have the burden of

proof. See Frame v. City of Arlington, 657 F.3d 215, 239 (5th Cir. 2011). A motion to dismiss

for failure to state a claim under Rule 12(b)(6) is a valid means to raise a statute of limitations

defense only if the defense clearly appears based on the facts as alleged on the face of the

pleadings. Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003).

       Defendants contend that Plaintiff’s claims are untimely because his allegations surround

a conspiracy to maliciously prosecute Plaintiff in May 2014 and that Plaintiff should have known

about the alleged violations by the time of his arrest on November 2015. Because Plaintiff filed

his lawsuit on December 12, 2018, more than two years after these dates, Defendants argue that

Plaintiff’s lawsuit was filed outside of the governing statute of limitations. Plaintiff responds

that his claims are timely because he could not have filed his complaint for malicious

prosecution until after the state court disposed of the criminal charges against him on December

12, 2017, because it was only then that he knew the claims were without probable cause and the

claim accrued. The undersigned agrees with Plaintiff. Defendants are not entitled to dismissal

of Plaintiff’s claims because they have not carried their burden to establish that the facts

contained in Plaintiff’s pleadings support their limitations defense.

       Under Texas law, a cause of action for malicious prosecution accrues when the criminal

prosecution ends, i.e., when criminal proceedings against the accused are terminated. Torres v.

GSC Enterprises, Inc., 242 S.W.3d 553, 561 (Tex. App.—El Paso 2007, no pet.); Patrick v.

Howard, 904 S.W.2d 941, 943 (Tex. App.—Austin 1995, no writ). The Fifth Circuit has applied



                                                 6
the same accrual analysis to malicious prosecution claims alleged under Section 1983. See

Eugene v. Alief I.S.D., 65 F.3d 1299, 1306 (5th Cir. 1995). Plaintiff alleges that the criminal

proceedings against him were dismissed on December 12, 2017 after a special prosecutor was

appointed to the case and it was discovered that the indictment was filed outside the applicable

statute of limitations. (Am. Compl. [#6] at 5.) Accordingly, Plaintiff’s Complaint, which was

filed on December 12, 2018, was filed within the one-year or two-year statute of limitations and

was therefore timely.

                             IV. Conclusion and Recommendation

       Having considered Defendants’ motions, as well as Plaintiffs’ responses, the undersigned

recommends that Bexar County District Attorney’s Rule 12(b) Motion to Dismiss Plaintiff’s

Revised Complaint [#17] and Guadalupe County Defendants’ Rule 12(b) Motion to Dismiss

Plaintiff’s Revised Complaint [#19] be DENIED. By separate order, the Court will set this case

for an Initial Pretrial Conference.

              V. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not



                                                  7
consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 5th day of August, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                8
